I dissent because it is clear that the Commissioners of the Port of New York Authority neither read, considered nor relied upon the transcript of the testimony upon which the prosecutor was found guilty, as charged, and dismissed. The Commissioners merely approved the recommendation of its executive director that the prosecutor be dismissed. Based upon such action, the judgment of the Commissioners fails to satisfy the fundamental requirement of "fair play" and is, therefore, fatally defective. Morgan v.United States, 304 U.S. 1; 82 L.Ed. 1129; Redcay v.State Board of Education, 128 N.J.L. 281; 25 Atl. Rep.
(2d) 632; Jersey City v. Hudson County Board of Taxation,130 N.J.L. 309; 32 Atl. Rep. (2d) 594. *Page 126